--------------------------------------------------------------------------------

Exhibit 10.19       


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT (“First Amendment”), made and entered into as of December
16, 2008 by and between Harvey Clapp, a resident of the State of Alabama
(“Employee”), and Peachtree Bank, an Alabama bank (“Employer”).


W I T N E S S E T H:


WHEREAS, Employer currently employs Employee as its President and Chief
Executive Officer pursuant to that certain employment agreement between Employer
and Employee dated as of October 31, 2006 (the “Employment Agreement”);


WHEREAS, Employer and Employee desire to continue such employment;


WHEREAS, Employer and Employee desire to amend the agreement to provide that the
term of the agreement will be extended for one additional year as of each
October 31 if Employer and Employee agree to so extend it within thirty (30)
days prior to the applicable October 31; and


WHEREAS, Employer and Employee now desire to amend the Employment Agreement
primarily so that the payments and benefits under the Employment Agreement
comply with, or are exempt from, the rules of Section 409A of the Internal
Revenue Code of 1986, as amended;


                NOW, THEREFORE, in consideration of the continued employment of
Employee by Employer, of the premises and the mutual promises and covenants
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to modify the Employment Agreement as follows, effective
as of January 1, 2009:


 1.            By adding the following to the end of the existing Section 2:


“The term of this Agreement shall expire at the end of such three (3)-year
period, unless the parties agree, at least thirty (30) days in advance of the
expiration of such term, to extend the term for one (1) additional year
beginning on the third anniversary of the Effective Date.  If the term of this
Agreement is extended as of any anniversary of the Effective Date, then the term
may be extended for one (1) additional year as of the next anniversary of the
Effective Date if the parties agree to extended it at least thirty (30) days in
advance of the time the term would otherwise expire.”


2.             By adding the following to the end of the existing Section 4:


“All reimbursements shall be paid as soon as administratively practicable, but
in no event shall any reimbursement be paid after the last day of the taxable
year following the taxable year in which the expense was incurred, nor shall the
amount of reimbursable expenses incurred or in-kind benefits provided in one
taxable year affect the expenses eligible for reimbursement or the in-kind
benefits provided, as applicable, in any other taxable year.  The right to a
reimbursement or an in-kind benefit under this Agreement will not be subject to
liquidation or exchange for another benefit.”

 
 

--------------------------------------------------------------------------------

 

3.             By deleting the existing Section 12.6 and substituting therefor
the following:


“12.6           If this Agreement and Employee’s employment are terminated
pursuant to either Section 12.2 or Section 12.3, then Employer, as Employer’s
sole remaining obligation under this Agreement, shall pay to Employee in a lump
sum within thirty (30) days following Employee’s termination of employment an
amount equal to the sum of the following: (i) Employee’s Base Salary for the
remaining months of the term of this Agreement at the Base Salary rate then in
effect; (ii) the cost of COBRA health continuation coverage for Employee for the
lesser of (a) the remaining months of the term of this Agreement or (b) eighteen
(18) months; and (iii) the cost for term life insurance coverage provided by the
Employer to the Employee for the remaining months of the term of this Agreement
based on the monthly cost of premiums for such coverage in effect on the
effective date of termination.”


4.             By adding the following new Section 12.8:


“12.8           Notwithstanding anything in this Agreement to the contrary (i)
Employee shall be treated as having incurred a termination of employment
hereunder, and shall be entitled to payments and benefits under Section 12.6 or
15.2, as applicable, only if he has incurred a ‘separation from service,’ within
the meaning of Section 409A of the Internal Revenue Code, as amended (the
‘Code’), from Employer and all affiliated companies that, together with
Employer, constitute the ‘service recipient’ within the meaning of regulations
issued under Code Section 409A; and (ii) if Employee is a ‘specified employee’
within the meaning of Code Section 409A, at the date of his termination of
employment, then any payments made in connection with Employee’s termination of
employment that would result in a tax under Code Section 409A if paid during the
first six (6) months after termination of employment shall be withheld, starting
with the payments latest in time during such six (6) month period, and paid to
Employee during the seventh month following the date of his termination of
employment.”


5.             By adding the following immediately before the phrase
“(‘Termination of Employment’)” in Section 15.2: “and Employee contemporaneously
or subsequently resigns”.


6.             By deleting the last sentence of Section 15.2 and substituting
therefor the following:


“In the event the Aggregate Severance is required to be reduced pursuant to this
Section, the portions of the Aggregate Severance paid or provided latest in time
will be reduced first and if portions of the Aggregate Severance to be paid or
provided at the same time must be reduced, noncash benefits will be reduced
before cash payments.”

 
2

--------------------------------------------------------------------------------

 

7.             By deleting the first sentence of the existing Section 15.3 and
substituting therefor the following:


“During the remaining term of this Agreement following the effective date of a
Change in Control, if Employer takes any of the following actions and Employee
contemporaneously or subsequently resigns, such resignation shall be deemed to
be a termination by Employer without Cause.”


8.             By deleting the last sentence of the existing Section 15.3 and
substituting therefor the following:


“In any such event, upon Employee’s contemporaneous or subsequent resignation,
Employee shall be entitled to all payments provided for in Section 15.2 of this
Agreement.”


IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first written above.





   
“Employee”
          /s/ Tina C. Smith   /s/ Harvey Clapp
(SEAL)
Witness
 
Harvey Clapp
             
“Employer”
         
ATTEST
 
Peachtree Bank
                       
By:
/s/ Clem Clapp   /s/ Douglas J. Hertha  
Its:
Executive Vice President            
(CORPORATE SEAL)
       



 
3 

--------------------------------------------------------------------------------